849 F.2d 605Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky Ricardo HARRIS, Petitioner-Appellant,v.PATUXENT INSTITUTION, Respondent-Appellee.
No. 87-6710.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 22, 1988.Decided:  June 13, 1988.

Ricky Ricardo Harris, appellant pro se.
Valerie Johnston Smith (Office of the Attorney General of Maryland), for appellee.
Before WIDENER, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Ricky Ricardo Harris seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal, deny leave to proceed in forma pauperis, and dismiss the appeal on the reasoning of the district court.  Harris v. Patuxent Institution, C/A No. 85-3139-N (D.Md. Nov. 13, 1987).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  We deny the motion for summary judgment and request to enter default.


2
DISMISSED.